Stacy, C. J.
Tbis is tbe same case tbat was before us on two former appeals, reported in 206 N. C., 307, 173 S. E., 577, and 205 N. C., 72, 169 S. E., 812.
Tbe questions now sought to be presented are not properly before us for decision. In tbe first place, tbe propounders are not tbe “parties aggrieved” by tbe order setting aside tbe verdict within tbe meaning of C. S., 632 — such action being favorable to them — and, in tbe next place, “tbis Court will not interfere with tbe discretion of tbe trial judge in *281setting aside a verdict as being against the weight of the evidence.” Edwards v. Phifer, 120 N. C., 405, 27 S. E., 79; Brink v. Black, 74 N. C., 329; Goodman v. Goodman, 201 N. C., 808, 161 S. E., 686.
The appeal was improvidently taken, and must be dismissed. McCullock v. R. R., 146 N. C., 316, 59 S. E., 882; Guy v. Ins. Co., 206 N. C., 118, 172 S. E., 885.
Appeal dismissed.